Citation Nr: 0726120	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  01-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected left patellofemoral syndrome for the period from 
September 16, 1998, through September 30, 2004. 

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left patellofemoral syndrome, from October 
1, 2004. 

3.  Entitlement to an initial compensable rating for service-
connected right patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted entitlement to service 
connection for residuals of a right knee injury and for 
residuals of a left knee injury.  The RO assigned a 
noncompensable evaluation for each knee effective 
September 16, 1998.  The veteran disagreed with the 
evaluations and this appeal ensued.

The veteran presented testimony at a personal video 
conference hearing in January 2003 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

The Board remanded the claim for further development in July 
2003.  In April 2005, following the requested development, a 
special processing unit at the RO in Cleveland characterized 
the veteran's bilateral knee disorders as patellofemoral 
syndrome.  This unit confirmed the noncompensable rating for 
right patellofemoral syndrome and granted a 10 percent 
disability rating for left patellofemoral syndrome, effective 
October 1, 2004.  

Although an April 2005 rating decision awarded a 10 percent 
evaluation for the veteran's service-connected left 
patellofemoral syndrome from October 1, 2004, the issue of an 
increased evaluation remains in appellate status because a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  In addition, as previously noted in the Board's 
March 2007 remand, by virtue of its April 2005 rating action, 
the RO effectively confirmed and continued the noncompensable 
rating for left patellofemoral syndrome in effect from 
September 16, 1998, through September 30, 2004.  As the 
veteran did not withdraw the issue for a compensable rating 
for that period, that issue remains on appeal.  

The Board remanded the case in September 2005 for further 
development and in March 2007 for scheduling of a hearing as 
requested by the veteran.  She subsequently cancelled the 
hearing and the claims file has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected left patellofemoral 
syndrome, prior to October 1, 2004 was manifested by 
complaints of pain with no tenderness, limitation of motion 
or instability.  

2.  From October 1, 2004, the competent and probative medical 
evidence of record does not show the veteran's service-
connected left patellofemoral syndrome has flexion limited to 
30 degrees, limitation of extension, or instability.  There 
was no change with repetitive motion.  X-rays were normal.  

3.  The competent and probative medical evidence of record 
does not show the veteran's service-connected right 
patellofemoral syndrome has limitation of flexion to 60 
degrees, limitation of extension to 10 degrees, or 
instability and no change with repetitive motion was shown.  
X-rays were normal.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation from 
September 16, 1998, through September 30, 2004, for left 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Code (DC) 5260 (2006).

2. The criteria for an initial evaluation in excess of 10 
percent from October 1, 2004, for left patellofemoral 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.71a, DC 5260 (2006).

3.  The criteria for an initial compensable evaluation for 
right patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, August 2004 
and October 2005; rating decisions in April 2000, February 
2002, and April 2005; a statement of the case in July 2000; 
and a supplemental statement of the case in March 2002, and 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in October 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  In response to the Board's September 2005 remand 
on these issues to make reasonable efforts to obtain 
specified medical records, in October 2005, the veteran 
indicated that she submitted all records from the Pain 
Management Group and Dr. F.C.C.  The Board finds that this 
satisfies the remand instruction.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




II. Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, DC 5261.

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).


III. Bilateral patellofemoral syndrome

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  At the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found, a 
practice known as assigning "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. West, 12 
Vet. App. 352 (1999), The United States Court of Appeals for 
Veterans Claims (Court) reaffirmed the staged ratings 
principle of Fenderson, and specifically found that 38 
U.S.C.A. § 5110 (West 2002) and its implementing regulations 
did not require that the final rating be effective the date 
of the claim.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded examinations and opportunity to present argument and 
evidence in support of her claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

Service medical records show that the veteran sought 
treatment in service for bilateral knee injuries with 
complaints of pain, giving way of her knees and falling.  X-
rays in January 1998 revealed normal plain film images of the 
knees.  On VA examination in March 2000 she complained of 
pain but there was no swelling, limitation of motion, or 
instability.  

Private medical records show that in October 2001 her 
complaints included bilateral knee pain.  She reported that 
over the years she has had knee pain but there had never been 
a diagnosis and treatment was only medication from time to 
time.  There were no clinical findings or diagnosis of a 
bilateral knee disability.

At a VA examination in November 2001, she complained of the 
right knee having been symptomatic to some extent.  She was 
not having symptoms for the left knee.  She had some aching 
in the knees in the service with remote history of contusion 
to the knees.  Clinical findings were that the knees were 
symmetrical and appearance was normal.  The right knee had 
slight tenderness parapatellar medial and no crepitation.  
The range of motion was 0 to 140 degrees and stable in all 
directions.  There was no pain with deep knee bending.  The 
left knee was normal throughout palpation and there was no 
crepitation.  There was no tenderness and no visible 
abnormality.  The range of motion of the left knee was 0 to 
140 degrees.  The knee was stable to stress.  There was no 
pain on deep knee bending.  The examiner found it was a 
normal examination.  The diagnosis was occasional symptoms of 
tendonitis of the right knee, otherwise normal examination 
with normal x-rays.  There was a normal prior x-ray of the 
right knee and x-ray at this examination did not show change.

The veteran testified in January 2003 as to the symptoms of 
her bilateral knee disability and the effect on her daily 
activities.  She described experiencing swelling, the right 
knee giving way and the left knee locking.  She wore knee 
braces bought over the counter.  She used ice and heat but 
did not know how often.  She primarily soaked in her jetted 
tub for her knees and made the water either really hot or 
really cold.     

Private medical records from Dr. F.C.C. at a Pain Clinic show 
that in November 2003 the veteran had been referred because 
of her chronic low back and bilateral leg pain.  She had 
complaints of chronic pain in various joints.  Dr. F.C.C. 
noted that the work up of her knee was essentially negative 
and stated that her MRI was negative and so was her bone 
scan.  He thought it possible that she had problems in her 
lumbar spine which were causing her back and leg discomfort 
and was going to obtain an MRI of the lumbar spine.  

At a VA Compensation and Pension (C&P) examination in October 
2004 the veteran complained of pain in the knees greater on 
the right than on the left.  She had it approximately five 
days a week.  The only time it flared up was with cold or wet 
weather or a lot of excess activity which she had learned to 
avoid.  She had some tenderness along the inside of the 
knees.  She denied locking up of the knees.  She stated that 
she had fallen five times in the past several years when her 
knees had given way.  She was not sure whether this was the 
result of her back pain or her leg pain.  She stated that the 
pain from her back radiated down to her knees.  She took a 
variety of medications for all of her orthopedic complaints 
on a daily basis.  She did not use her brace, cane or 
crutches.  She had no severe limitations in her activities of 
daily living or in that of her three small children.  She 
drove normally and drove herself to the examination.  She 
could walk a mile with her children and play with them during 
the day without any serious problems.  

Clinical findings were that her knees were normal in 
appearance.  There was minimal tenderness over the medial 
aspect of the joint space bilaterally.  There was no redness 
or swelling noted.  There was no abnormality to varus or 
valgus stress.  No drawer sign or McMurray sign could be 
elicited.  There was minimal crepitus in the left knee only 
at the final 10 degrees of flexion and the first 10 degrees 
of extension.  There was no change in the examination with 
repetitive motion.  The motor and sensory examination of the 
lower extremities was completely normal to light touch and 
muscle testing to flexion and extension actively and against 
resistance.  The examiner saw no evidence of weakened 
movement, fatigability or incoordination.  X-rays of the 
knees had been normal.  The veteran acknowledged that she had 
an MRI of her knees recently and that it was also interpreted 
as being normal.  The assessment was patellofemoral syndrome 
with residuals. 

Although the examining doctor did not have the claims file at 
the time of the examination, after a subsequent review of the 
claims file and the examination report, he made no changes 
and confirmed his assessment.

In an April 2005 rating decision the RO assigned a 10 percent 
evaluation for the left knee based on the October 1, 2004 VA 
examination findings under DC 5260.   The RO determined that 
the objectively demonstrated functional impairment associated 
with the left knee disability more nearly approximated the 
criteria for a 10 percent evaluation.

The veteran submitted a copy of all of her private medical 
records from a Pain Management Group and Dr. F.C.C. which 
were duplicates of copies previously received with the 
addition of a report of a MRI of her lumbar spine performed 
in January 2004 and an April 2005 treatment note for her low 
back pain.  

At a VA C&P examination in August 2006, the veteran 
complained of pain in her knees that could be aggravated by 
any type of prolonged activity.  She stated that her knees 
did lock up, had given way and she had fallen.  She had 
braces that she wore when she was doing activities with her 
three subteen children.  Flare-ups occurred when she tried to 
do something in a sustained fashion.  Intermittently she has 
experienced swelling after strenuous activity.  She wore 
braces when she was going to be doing some extended strenuous 
activities such as outdoor yard work.  She did not use a cane 
or crutches.  She had no dislocation or subluxation.  No 
inflammatory arthritis had been described.  She was a full 
time homemaker and a part-time real estate person which was 
limited because of the requirements of her family.  

Clinical findings were that her knees were normal in 
appearance and no redness or swelling was noted.  She was not 
wearing any braces.  She complained of generalized tenderness 
involving the entire knee joint spaces, the supra- and 
infrapatellar tendons, and the patellae themselves.  There 
was no evidence of any inflammation or fluid on the knee on 
examination.  Range of motion was 0 to 120 degrees 
bilaterally essentially unremarkably, without any real stress 
or strain.  There was no abnormality on varus or valgus 
stress, except again she complained of pain with any kind of 
activity.  The motor and sensory examination of the lower 
extremities was grossly normal, equal, and symmetrical 
bilaterally.  There was no change in that examination with 
repetitive motion.  VA x-rays had been negative.  The 
diagnosis was patellofemoral syndrome of the knees 
bilaterally with residuals.  The examiner mentioned that 
apparently a MRI scan referred to by the veteran's private 
doctor was a MRI of the back, the results of which were in 
the chart.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to initial evaluations in excess of those 
currently assigned is not established.  

The Board notes that the records from a Pain Management Group 
and Dr. F.C.C. submitted by the veteran and obtained from the 
medical provider do not contain an MRI report of the knees.  
It is not clear if the RO made an additional request for such 
records.  However, in a November 2003 treatment note Dr. 
F.C.C. stated:  "The work up of her knee is essentially 
negative.  Her MRI is negative and so is her bone scan."  He 
then went on to say that he because of the possibility that 
problems in the lumbar spine were causing the veteran's back 
and leg discomfort, he would obtain a MRI of the lumbar 
spine.  This seems to imply that a MRI of the knees had been 
done prior to the MRI of the lumbar spine.  (The report of a 
January 2004 MRI of the lumbar spine is in the record.)  In 
any case, the record contains Dr. F.C.C.'s review of a MRI of 
the knee which he stated was negative.  

With regard to the veteran's left patellofemoral syndrome, 
for the period from September 16, 1998, through September 30, 
2004, the preponderance of the evidence is against a 
compensable evaluation.  The evidence does not show 
limitation of flexion or extension that would warrant a 
compensable evaluation under DC 5260 or DC 5261.  At VA 
examinations in March 2000 and November 2001, range of motion 
was normal.  In addition, as instability was not shown at 
these examinations, a compensable evaluation under DC 5257 is 
not warranted.  

Although in March 2000 she complained of pain, at the 
November 2001 examination she denied having left knee 
symptoms.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. 202 (1995), require consideration of 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

For the period from October 1, 2004, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for left patellofemoral syndrome.  VA examination 
findings do not show limitation of flexion to 30 degrees to 
warrant a 20 percent evaluation under DC 5260.  The Board has 
considered whether separate compensable ratings may be 
assigned for limitation of flexion and extension.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, as 
the veteran has full extension as shown at the August 2006 VA 
examination, a separate compensable rating for limitation of 
extension is not warranted.  38 C.F.R. § 4.71a, DC 5261.  

Although the veteran mentioned using knee braces 
occasionally, at the August 2006 VA examination she was not 
wearing any braces.  The report noted no significant 
instability findings.  Given that examination revealed no 
indication of instability or subluxation, the objective 
evidence of record does not demonstrate findings to warrant a 
separate rating for instability of the left knee under DC 
5257.

Although there are complaints of pain, the 10 percent 
evaluation for left patellofemoral syndrome contemplates the 
presence of pain.  Functional limitation beyond that 
contemplated by the current evaluation has not been 
demonstrated on examination.  The Board finds that an initial 
rating in excess of 10 percent from October 1, 2004, for left 
patellofemoral syndrome pursuant to §§ 4.40, 4.59 is not for 
application in this case because any functional loss 
experienced by the veteran is encompassed by the current 10 
percent rating assigned under Diagnostic Code 5260.  See 38 
C.F.R. 4.40, 4.45, 4.59 (1999); DeLuca, 8 Vet. App. 202 
(1995).

With regard to the veteran's right patellofemoral syndrome, 
the preponderance of the evidence is against a compensable 
initial evaluation.  VA examinations in March 2000 and 
November 2001 show no limitation of motion.  Although at VA 
examination in August 2006, the range of motion was 0 to 120, 
under the criteria for limitation of flexion of the leg, this 
limitation does not warrant a compensable rating as 
limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating and a 10 percent rating requires that 
flexion be limited to 45 degrees.  

There was no finding of crepitus of the right knee and X-rays 
were normal.  Accordingly, although the veteran's right knee 
on examination in August 2006 lacked 20 degrees of flexion, 
this limitation of flexion is noncompensable.  As there are 
no x-ray findings of degenerative arthritis, a rating of 10 
percent is not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes, 5003, 5010, 5260.  

As the veteran has full extension of the right knee as shown 
at the March 2000, November 2001 and August 2006 VA 
examinations, a separate compensable rating for limitation of 
extension is not warranted.  38 C.F.R. § 4.71a, DC 5261.  

As noted above, although the veteran has reported purchasing 
over-the-counter knee braces and using them occasionally, 
instability of the right knee was not shown at the VA 
examinations of record.  In addition, at the October 2004 
examination, she denied using them and at the August 2006 VA 
examination she was not wearing any braces.  Given that 
examination revealed no indication of instability or 
subluxation, the objective evidence of record does not 
demonstrate findings to warrant a separate rating for 
instability of the right knee under DC 5257.

Furthermore, with regard to other DCs, the veteran has never 
been diagnosed with ankylosis of either knee, nor has she 
complained of an inability to move either knee.  Therefore, 
DC 5256 is not for application.  The veteran has never been 
diagnosed with nonunion or malunion of the tibia and fibula 
of the either lower extremity.  Therefore, DC 5262 does not 
apply.  The evidence of record does not show dislocation of 
semilunar cartilage.  Therefore, DC 5258 does not apply.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson 
with consideration given to staged ratings.  The Board finds 
that an initial compensable rating for left patellofemoral 
syndrome for the period from September 16, 2004, through 
September 30, 2004, is not warranted; and an initial rating 
in excess of 10 percent from October 1, 2004 is not 
warranted.  The Board further finds that an initial 
compensable rating for right patellofemoral syndrome is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is 
denied.


ORDER

Entitlement to an initial compensable rating for left 
patellofemoral syndrome for the period from September 16, 
1998, through September 30, 2004, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left patellofemoral syndrome from October 1, 2004, is denied.

Entitlement to an initial compensable rating for right 
patellofemoral syndrome is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


